 Case: 1:19-cv-06700 Document #: 85 Filed: 03/22/21 Page 1 of 1 PageID #:1269

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Thomas Burlinski, et al.
                                   Plaintiff,
v.                                                    Case No.: 1:19−cv−06700
                                                      Honorable Edmond E. Chang
Top Golf USA Inc., et al.
                                   Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, March 22, 2021:


        MINUTE entry before the Honorable Edmond E. Chang: Plaintiffs' agreed motion
for protective order [84] is granted. Emailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
